Order entered July 26, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00380-CR

                       ANIL KUMAR PEDDIKUPPA, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. MB15-45821-F

                                        ORDER
      Before the Court is appellant’s July 24, 2017 motion to extend time to file appellant’s

brief. We GRANT the motion and ORDER appellant’s brief filed on or before Monday,

August 21, 2017.


                                                   /s/   LANA MYERS
                                                         JUSTICE